Title: From George Washington to Horatio Sharpe, 24 April 1754
From: Washington, George
To: Sharpe, Horatio



Wills Creek [Md.] 24th April, 1754
May it please your Excellency,

It is with the greatest concern I acquaint you, that Mr. Ward, ensign in captain Trent’s company, was obliged to surrender his small fortress in the Forks of Monongehela, at the summons of captain Contrecoeur, commander of the French forces, who fell down from Venango with a fleet of 360 canoes and battoes, conveying upwards of one thousand men, eighteen pieces of artillery, and large stores of provisions and other necessaries. Mr. Ward having but an inconsiderable number of men not (exceeding 30,) and no cannon to make a proper defence was forced to deliver up the fort on the 17th instant. They suffered him to draw out his men, arms, and working tools, and gave leave that he might retreat to the inhabitants with them. I have heard of your excellency’s great zeal for his majesty’s service, and for all

our interests on the present occasion; therefore I am persuaded you will take proper notice of the Indians’ moving speech, and think their unshaken fidelity worthy your consideration.
I have arrived thus far with a detachment of 159 men; col. Fry with the remainder of the regiment and artillery is daily expected. In the mean time we shall advance slowly across the mountains, making the roads as we march, fit for the carriage the great guns, &c. and are designed to proceed as far as the mouth of the Red Stone Creek, which enters Monongehela about 37 miles above the fort (the French have taken) from whence we have water carriage down the river: there is a storehouse built by the Ohio company at the place, which for the present, may serve as a receptacle for our ammunition and provisions.
Besides the French herein mentioned, we have credible information that another party are coming up Ohio. We also have intelligence that 600 of the Chippoways, and Ottoway Indians are marching down Scido Creek to join them.
I ought first to have begged pardon of your excellency for this liberty of writing, as I am not happy enough to be ranked among those of your acquaintance. It was the glowing zeal I owe my country that influenced me to import these advices, and my inclination prompted me to do it to you as I know you are solicitous for the public weal and warm in this interesting cause—that should rouse from the lethargy we have fallen into, the heroick spirit of every free-born Englishman to assert the rights and privileges of our king (if we don’t consult the benefit of ourselves) and resque from the invasions of a usurping enemy, our majesty’s property, his dignity, and lands.
I hope sir, you will excuse the freeness of my expressions, they are the pure sentiments of the breast of him who is with all imaginable regard and due respect, Your Excellency’s most ob’t and Very humble serv’t.

Geo: Washington


N.B. I herewith have inclosed for your Excellency’s perusal a copy of the summons from the French officer, and also the Indians speech which was delivered to, and brought by Mr. Ward.

